DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed May 12, 2021 is acknowledged and has been entered.  Claims 2-4, 9, 14-16, 19-22, 25, 26, 31,  and 34-44 have been canceled.   Claims 1 and 23 have been amended.    Claims 1, 5-8, 10-13, 17, 18, 23, 24, 27-30, 32, and 33 are now pending in the instant application.    

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 5, 8, 17, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 27 are rejected because they depend from a canceled claim 4 and 26 respectively.
Claim 8 recites the limitation “neurological disorder” in 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 17 is vague and indefinite in the recitation of “period of time”.   The metes and bounds have not been defined.  The specification teaches the clinician should administer the injection slowly taking more than 60 seconds to deliver the full amount, injections are made every 3-9 months or upon return of symptoms (see paragraphs [0048], [0049]).

3.	The disclosure (see paragraphs [0101], [0276]) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

4.	The listing of references in the specification (see paragraphs [0092]-[0276]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  

6.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 6-8, 10, 11, 23, 24, 28-30, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenfeld (US Patent 8,241,641).
Blumenfeld discloses a method of treating a neurological-related disorder (method of treating headaches and migraine pain (neurological-related disorder); column 4, lines 57-62) comprising applying a therapeutically effective amount of botulinum neurotoxin to nerve ganglia (administering a therapeutically effective amount of botulinum neurotoxin . 

8.	Claims 1, 6, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US Patent 8,420,106).
Binder discloses a method of treating a neurological-related disorder (method of treating a migraine headaches (neurological-related disorder); column 1, lines 66-67; column 2, lines 1-4) comprising applying a therapeutically effective amount of botulinum neurotoxin to nerve ganglia (administering (applying) a therapeutically effective amount of botulinum neurotoxin to a nerve ganglion; column 2, lines 43-53) including sphenopalatine ganglia (sphenopalatine ganglion; column 2, lines 43-53) and/or other ganglia of the head and neck.
.  

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Borodic (PGPub2004/0151741).
The teachings of Blumenfeld are taught above, however Blumenfeld does not teach wherein the botulinum neurotoxin type B is administered with epinephrine.  Borodic teaches wherein the botulinum neurotoxin type B is administered with epinephrine (botulinum neurotoxin type B is administered with epinephrine; claim 32; paragraphs [0018]-[0020]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method, as disclosed by Blumenfeld, to provide the method wherein the botulinum neurotoxin type B is administered with epinephrine, as taught by Borodic, for the benefit that epinephrine is used in sequestration of botulinum neurotoxin to enhance its potency and limit adverse effects (paragraphs [0014], [0020]).  The claimed invention is prima facie obvious in view of the combined teachings of the prior art absent any convincing evidence to the contrary.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Borodic et al (US Patent 8,129,979).
The teachings of Blumenfeld are taught above, however Blumenfeld does not teach wherein the botulinum neurotoxin type B further comprises a basic solution.  Borodic et al teaches wherein the botulinum neurotoxin type B further comprises a basic solution (botulinum neurotoxin type B is prepared in acid neutralizing (basic) solution; column 4, lines 18-21; column 11, lines 20-24). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method, as taught by Blumenfeld, to provide the method wherein the botulinum neurotoxin type B further comprises a basic solution, as taught Borodic et al, for the benefit providing an acid neutralizing (basic) solution to the botulinum neurotoxin prior to injection results in less discomfort and pain of the injection when acidic (column 5, lines 51-61).  The claimed invention is prima facie obvious in view of the combined teachings of the prior art absent any convincing evidence to the contrary.

11.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (US Patent 8,241,641) in view of Sanders (PGPub2012/0251576). 
The teachings of Blumenfeld are taught above, however Blumenfeld
does not teach wherein the botulinum neurotoxin is administered over a period of time.  Sanders teaches wherein the botulinum neurotoxin is administered over a period of time (botulinum neurotoxin is administered over one minute; paragraph [0081]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  
With regard to claim 18, Blumenfeld teaches the method as taught above, however Blumenfeld does not teach wherein the botulinum neurotoxin is administered over one minute.  Sanders teaches wherein the botulinum neurotoxin is administered over one minute (botulinum neurotoxin is administered over one minute; paragraph [0081]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to  modify the method, as taught by Blumenfeld, to provide the method wherein the botulinum neurotoxin is administered over one minute, as taught by Sanders, for the benefit that botulinum neurotoxin is administered by injection to treat a variety of nasal or sinus conditions including migraine headache (paragraphs [0024], [0026]).   The claimed invention is prima facie obvious in view of the combined teachings of the prior art absent any convincing evidence to the contrary.

12.	No claims are allowed.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645